—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 6, 2000, which granted the motion of the defendants Hermon E. Swezey Co., Inc., and Barbara Betke, and the separate motion of the defendant Raymond J. Frey for summary judgment dismissing the complaint insofar as asserted against them on the ground that the injured *536plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the separate motions of the defendants Hermon E. Swezey Co., Inc., and Barbara Betke, and the defendant Raymónd J. Frey for summary judgment dismissing the complaint insofar as asserted against them. These defendants submitted admissible evidence demonstrating their entitlement to judgment as a matter of law, and the plaintiffs failed to come forward with competent evidence to raise a triable issue of fact (see, Lopez v Senatore, 65 NY2d 1017, 1019; Perez v Velez, 253 AD2d 865; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Marshall v Albano, 182 AD2d 614). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.